DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I – claims 1-23 in the reply filed on February 2, 2021 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Thus, the restriction is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to because reference characters 116a and 116b (in Fig. 1) should be pointing to the respective vertical dotted lines.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 204 has lead lines pointing to two different structures (in Fig. 6) and reference character 206 has lead lines pointing to two different structures (in Fig. 6).



Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of an insert for managing tie strings of a plurality of face masks, OR whether the claim is drawn to the combination of an insert AND a plurality of face masks having a face mask body and left and right tie strings. This is because while some portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 1, Ln. 6, requiring the tie strings). It is noted further in connection with these limitations that is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the plurality of face masks and its corresponding structure(s): a face mask body and left and right strings are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claims to the plurality of face mask and its corresponding structure(s): a face mask body, left and right strings are considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
	In claim 1, Ln. 1-3, the preamble reads, “An insert for managing tie strings of a plurality of face masks within a dispenser package, each face mask including a face mask body and left and right tie strings…” in which the applicant defines an insert in reference to “a plurality of face masks within a dispenser package, each face mask including a face mask body and left and right tie strings…” which are all not positively recited.  Furthermore, applicant is reminded of the following about the preamble: claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	In claim 1, Ln. 6, the phrase, “…the tie strings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 1, the phrase, “…the left and right tie strings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 1-2, the phrase, “…the face masks…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 9, Ln. 4, the phrase, “…the left and right tie strings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 10, Ln. 1-2, the phrase, “…a lower edge of each of the plurality of face masks…” renders the claim to be vague and indefinite because the plurality of face masks has not been positively recited. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 1, the phrase, “…the tie strings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 12, Ln. 1-2, the phrase, “…the ratio of the width of the neck to the width of the lower portion…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a ratio” nor “a width of the neck” and neither “a width of the lower portion” per se in claim 1 (which claim 12 depends from). Therefore, it is unclear as to which structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required.
	In claim 12, Ln. 2, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 13, Ln. 1-2, the phrase, “…the ratio of the width of the lower portion to the width of the upper portion…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a ratio” nor “a width of the lower portion” and neither “a width of the upper portion” per se in claim 1 (which claim 13 depends from). Therefore, it is unclear as to which structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 2, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 14, Ln. 1-2, the phrase, “…the plurality of face masks…” renders the claim to be vague and indefinite because the plurality of face masks has not been positively recited. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 14, Ln. 2, the phrase, “…the tie strings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 2, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 19, Ln. 2, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 20, Ln. 2, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 21, Ln. 2-4, the phrase in each instance, “…about…” which is a relative term and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 22, Ln. 2, the phrase, “…face masks…” in which the applicant defines “a package” in reference to “face masks” which has not been positively recited. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language.  Further clarification is required.
	In claim 22, Ln. 3, the phrase, “…the face masks…” renders the claim to be vague and indefinite because “face masks” has not been positively recited. Therefore, it is unclear as to 
	In claim 23, Ln. 4, the phrase, “…the face masks…” lacks antecedent basis; therefore, it should be change to “…the stack of face masks…” to establish the proper antecedent basis and for consistency purposes.
	In claim 23, Ln. 4, the phrase, “…can be…” The term “can” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As for claims 2-21 and 23, due to their dependencies from claims 1 and 22 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al. (US 4673084; hereinafter Hubbard).
Regarding claim 1, Hubbard discloses an insert (capable of managing tie strings of a plurality of face masks within a dispenser package, each face mask including a face mask body and left and right tie strings), the insert comprising: 
a body (24) having a lower portion (54), an upper portion (52), and a neck (46) connecting the lower portion and the upper portion; and a cut-out portion (47) for the tie strings formed between the lower portion, the neck, and the upper portion (Hubbard Col. 2 Ln. 18 – Col. 4 Ln. 7 and Figs. 1-6).
Regarding claim 22, Hubbard further discloses a face mask tie management system comprising: a package (10) for dispensing face masks (14), wherein the package includes an opening (16, 18 and 20) for dispensing the face masks; and the insert according to claim 1 (see Hubbard Figs. 1-3).
Regarding claim 23, Hubbard further discloses further comprising a stack of face masks, wherein the tie strings of the stack of face masks are secured by the insert, wherein the stack of face masks having tie strings secured by the insert (see Hubbard Fig. 2) is positioned inside the package such that the face masks can be dispensed from the package one at a time (see Hubbard Figs. 1-2).


Alternative rejection(s):
Claims 1-4, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hara (US D281574S; hereinafter O’Hara).
Regarding claim 1, O’Hara discloses an insert (capable of managing tie strings of a plurality of face masks within a dispenser package, each face mask including a face mask body and left and right tie strings), the insert comprising:
a body having a lower portion, an upper portion, and a neck connecting the lower portion and the upper portion; and
a cut-out portion for the tie strings formed between the lower portion, the neck, and the upper portion (see annotated O’Hara Fig. 1 below).

    PNG
    media_image1.png
    305
    1167
    media_image1.png
    Greyscale

Regarding claim 2, O’Hara further discloses wherein the cut-out portion comprises first and second channels (see annotated O’Hara Fig. 1 above).
Regarding claim 3, O’Hara further discloses wherein the left and right tie strings of the face masks are capable of extending through the first and second channels, respectively (see annotated O’Hara Fig. 1 above).
Regarding claim 4, O’Hara further discloses wherein the upper portion is wider than the lower portion (see annotated O’Hara Fig. 1 above).
Regarding claim 16, O’Hara further discloses wherein the insert is comprised of a single layer of material (see annotated O’Hara Fig. 1 above).
Regarding claim 17, O’Hara further discloses wherein the insert is formed in one piece (see annotated O’Hara Fig. 1 above).


Alternative rejection(s):
Claims 1-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 5236082; hereinafter Brown).
Regarding claim 1, Brown discloses an insert embodiment (as shown in Figs 4-6; capable of managing tie strings of a plurality of face masks within a dispenser package, each face mask including a face mask body and left and right tie strings), the insert comprising:
a body (40) having a lower portion (42), an upper portion (50), and a neck (46) connecting the lower portion and the upper portion; and
a cut-out portion (see annotated Brown Fig. 4 below - for the tie strings) formed between the lower portion, the neck, and the upper portion (Brown Col. 5 Ln. 56 – Col. 6 Ln. 38).

    PNG
    media_image2.png
    1010
    1058
    media_image2.png
    Greyscale

Regarding claim 2, Brown further discloses wherein the cut-out portion comprises first and second channels (see annotated Brown Fig. 4 above).
Regarding claim 3, Brown further discloses wherein the left and right tie strings of the face masks are capable of extending through the first and second channels, respectively (see annotated Brown Fig. 4 above).
Regarding claim 4, Brown further discloses wherein the upper portion is wider than the lower portion (see annotated Brown Fig. 4 above).
Regarding claim 5, Brown further discloses wherein the upper portion comprises a first flap (52) and a second flap (56 and 60; see annotated Brown Fig. 4 above).	 
Regarding claim 6, Brown further discloses wherein the first flap and the second flap extend from opposing sides of the upper portion (see annotated Brown Fig. 4 above).
Regarding claim 7, Brown further discloses wherein the lower portion defines a first side edge and a second side edge, wherein the first flap extends beyond the first side edge and the second flap extends beyond the second side edge (see annotated Brown Fig. 4 above).
Regarding claim 8, Brown further discloses wherein the neck comprises a fold region having a crease (48) for folding the lower portion up to face the upper portion (see annotated Brown Fig. 4 above).
Regarding claim 9, Brown further discloses wherein the first and second flaps are configured to be folded over first and second side edges of the lower portion towards a central axis of the insert, respectively, when the neck is folded at the crease to secure the left and right tie strings in the insert (see Brown Figs. 5-6).
Regarding claim 10, Brown further discloses wherein a lower edge of each of the plurality of face masks is capable of resting adjacent the fold region.
Regarding claim 11, Brown further discloses wherein the tie strings are capable of extending in a direction distally from the fold region.
Regarding claim 14, Brown further discloses wherein the insert is capable of securing the plurality of face masks by folding the body to hold the tie strings in place.
Regarding claim 15, Brown further discloses wherein the insert is comprised of paper (i.e. pressed paper; Brown Col. 3 Ln. 68 – Col. 4 Ln. 3).
Regarding claim 16, Brown further discloses wherein the insert is comprised of a single layer of material (see annotated Brown Fig. 4 above).
Regarding claim 17, Brown further discloses wherein the insert is formed in one piece (see annotated Brown Fig. 4 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara.
Regarding claim 12, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the ratio of the width of the neck to the width of the lower portion ranges from about 1:1.5 to about 1:4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the width of the neck (of O’Hara) to the width See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 13, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the ratio of the width of the lower portion to the width of the upper portion ranges from about 1:1 to about 1:2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the width of the lower portion (of O’Hara) to the width of the upper portion (of O’Hara) to range from about 1:1 to about 1:2.  Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 18, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the lower portion has a width ranging from about 17.8 cm to about 25.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lower portion (of O’Hara) have a width ranging from about 17.8 cm to about 25.4 cm. Since it has been held that discovering an optimum value of a See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 19, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the upper portion has a width ranging from about 25.4 cm to about 35.6 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the upper portion (of O’Hara) have a width ranging from about 25.4 cm to 35.6 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 20, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the neck has a width ranging from about 6.3 cm to about 11.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neck (of O’Hara) have a width ranging from about 6.3cm to about 11.4 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 21, O’Hara as above teaches all the structural limitations as set forth in claim 1, except for wherein the lower portion has a width ranging from about 17.8 cm to about 25.4 cm, the upper portion has a width ranging from about 25.4 cm to about 35.6 cm, and the neck has a width ranging from about 6.3 cm to about 11.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lower portion (of O’Hara) has a width ranging from about 17.8 cm to about 25.4 cm, the upper portion (of O’Hara) has a width ranging from about 25.4 cm to about 35.6 cm, and the neck (of O’Hara) has a width ranging from about 6.3 cm to about 11.4 cm.  Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)




Claims 12-13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Regarding claim 12, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the ratio of the width of the neck to the width of the lower portion ranges from about 1:1.5 to about 1:4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the width of the neck (of Brown) to the width of the lower portion (of Brown) to range from about 1:1.5 to about 1:4. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 13, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the ratio of the width of the lower portion to the width of the upper portion ranges from about 1:1 to about 1:2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the width of the lower portion (of Brown) to the width of the upper portion (of Brown) to range from about 1:1 to about 1:2.  Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 18, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the lower portion has a width ranging from about 17.8 cm to about 25.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the lower portion (of Brown) has a width ranging from about 17.8 cm to about 25.4 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 19, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the upper portion has a width ranging from about 25.4 cm to about 35.6 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the upper portion (of Brown) has a width ranging from about 25.4 cm to about 35.6 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 20, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the neck has a width ranging from about 6.3 cm to about 11.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the neck (of Brown) has a width ranging from about 6.3 cm to about 11.4 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 21, Brown as above teaches all the structural limitations as set forth in claim 1, except for wherein the lower portion has a width ranging from about 17.8 cm to about 25.4 cm, the upper portion has a width ranging from about 25.4 cm to about 35.6 cm, and the neck has a width ranging from about 6.3 cm to about 11.4 cm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the lower portion (of Brown) has a width ranging from about 17.8 cm to about 25.4 cm, the upper portion (of Brown) has a width ranging from about 25.4 cm to about 35.6 cm, and the neck (of Brown) has a width ranging from about 6.3 cm to about 11.4 cm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736